Detailed Action
This is the final office action for US application number 15/971,256. Claims are evaluated as filed on March 15, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Huebner and Gonzalez-Hernandez teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that antecedent basis for the stabilizing tab having an opening is provided in Fig. 1A as shown (Remarks p. 6), Examiner notes that Fig. 1A provides no indication of where the asserted tab begins and ends, i.e. where the tab meets the arm, to enable one to ascertain if the intended tab has an opening. Further, such is not a drawing objection. Instead, the specification has been objected to as not providing antecedent basis for the stabilizing tab having an opening. Instead, paragraph 35 simply discloses that the tab 106 extends at an angle from the arm 104 that extends into another plant, can be any size or shape, and is integrally formed with 
With regards to Applicant’s argument that that the amendments to claim 5 remedy the issues noted under 35 USC 112a for claims 5, 6, and 9 (Remarks p. 7), Examiner notes that claim 9 is not depended from 5 and has not been amended or otherwise addressed. Thus, the rejection under 35 USC 112a for claim 9 stands and has been repeated below.
With regards to Applicant’s argument that neither Huebner nor Gonzalez-Hernandez disclose a rod-like extension element that extends outwardly from a distal-tip of each of the stabilizing tab and the first arm as the tines 22 of Gonzalez-Hernandez extend from a single element instead of two separate structures (Remarks p. 7-8), Examiner notes that the interpretation of Gonzalez-Hernandez is detailed on pages 11-12 of the non-final office action dated December 22, 2020. In summary, the central portion of 20 has been interpreted as the base plate, the first arm as the left portion of 20, the second arm as the portion immediately to the right of the base plate, and the tab as the right-most portion. Thus, such have not been addressed as a single structure. Examiner has additionally illustrated this below in an effort to resolve any confusion on this matter. Further, such are not claimed to be separate structures and Applicant has not disclosed that such are separate structures. Claims have been considered with the broadest reasonable interpretation in light of the Applicant’s disclosed device and a consistent interpretation applied when considering the prior art. Thus, as shown, Gonzalez-Hernandez Figs. 1A shows rod-like extension element 22 extending from 

    PNG
    media_image1.png
    452
    1003
    media_image1.png
    Greyscale


With regards to Applicant’s argument that the single structure fixation element 10A of Gonzalez-Hernandez cannot be both the stabilizing tab and the first arm (Remarks p. 8), Examiner notes that the assertion that the stabilizing tab and first arm cannot be part of a single structure appears contrary to Applicant’s disclosed device. Applicant’s Fig. 1A has been copied below for convenience which appears to show that the base plate, first arm, second arm, stabilizing tab, and rod-like extensions are a single element; however, the specification simply discloses that such are “integrally formed” (¶s 33 and 35). Further, separable elements for the base plate, first arm, second arm, stabilizing tab, and rod-like extensions is not supported by Applicant’s disclosure and would require an interpretation of the claims that is inconsistent between the art and Applicant’s disclosure. Thus, the consideration of the base plate, first arm, second arm, stabilizing tab, and rod-like extensions reading on portions of a single 

    PNG
    media_image2.png
    637
    679
    media_image2.png
    Greyscale

With regards to Applicant’s argument that the stabilizing tab and the first arm of Gonzalez-Hernandez do not extend outwardly from the base plate at a first angle (Remarks p. 8-9), Examiner notes that such has not been asserted and was instead disclosed by the primary reference of Huebner. Nonetheless, as there is no limitation providing the intended ‘first angle’, the first arm of Gonzalez-Hernandez appears to read on the argued limitation of claim 1 line 4 as Fig. 1A shows the structure to be curved.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/501,983, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/501,983 fails to provide adequate support for a guide plate configured to be positioned on a top side of the bone, wherein the guide plate is comprised of a base and a plurality of guide cylinders for guiding a fastener through the bone and towards an appropriate location on the base plate of claim 1 lines 9-11,  at least one of said base plate aperture, said first arm aperture and said second arm apertures is threaded of claim 6 lines 1-3, the stabilizing tab comprises an opening therein of claim 8 line 2, and the opening is sized to accept the fastener to secure the bunion correcting medical device to the bone of claim 9 lines 1-3.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 8 and 9, the specification appears to lack proper antecedent basis for “the stabilizing tab comprises an opening therein.” That is, the specification 
As to claim 9, the specification appears to lack proper antecedent basis for “the opening is sized to accept the fastener to secure the bunion correcting medical device to the bone” of lines 1-3 for the functionally recited fastener of claim 1 line 10 that the guide plate is capable of guiding. That is, the opening shown in the stabilizing tab is shown in Fig. 3B to not be aligned with the guide cylinders 404 and paragraph 36 discloses that guide cylinders are aligned with openings in the base plate. Thus, the specification fails to provide proper antecedent basis for “the opening is sized to accept the fastener to secure the bunion correcting medical device to the bone” of lines 1-3 for the functionally recited fastener of claim 1 line 10 that the guide plate is capable of guiding constitutes new matter. Examiner suggests amending claim 5 as “the opening is sized to accept [[the]]another fastener to secure the bunion correcting medical device to the bone.” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 9, “the opening is sized to accept the fastener to secure the bunion correcting medical device to the bone” of lines 1-3 for the functionally recited fastener of claim 1 line 10 that the guide plate is capable of guiding appears to be new matter. That is, the opening shown in the stabilizing tab is shown in Fig. 3B to not be aligned with the guide cylinders 404 and paragraph 36 discloses that guide cylinders are aligned with openings in the base plate. Thus, “the opening is sized to accept the fastener to secure the bunion correcting medical device to the bone” of lines 1-3 for the functionally recited fastener of claim 1 line 10 that the guide plate is capable of guiding constitutes new matter. Examiner suggests amending claim 5 as “the opening is sized to accept [[the]]another fastener to secure the bunion correcting medical device to the bone.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (US 2004/0102788, hereinafter “Huebner”) in view of Gonzalez-Hernandez (US 2012/0226321).
As to claim 1-6 and 8-10, Huebner discloses a device (Figs. 1-7, ¶57 discloses a plurality of guide element 60s) capable of use as bunion correcting medical device (Fig. 2 shows the device capable of use on bone) capable of use in correcting an inter metatarsal (IM) angle of a bone (Fig. 2 shows the device capable of use on bone) comprising: a base plate (see illustration of Fig. 4) capable of being positioned on a bottom side of the bone (lower side as shown in Fig. 2, Fig. 2); a first arm (see illustration of Fig. 4) extending outwardly from the base plate at a first angle (as defined, Fig. 4); a second arm (see illustration of Fig. 4) extending outwardly from the base plate at a second angle that differs from the first angle (as defined, Fig. 4); at least one aperture (‘First arm aperture’, ‘Second arm aperture’, ‘Stabilizing tab aperture’, ‘Baseplate aperture’ as labeled on illustration of Fig. 4) in one or more of the base plate, the first arm and the second arm (as defined, Fig. 4); a guide plate (76, 60s, Fig. 2, ¶57 discloses a plurality of guide element 60s) capable of being positioned on a top side of the bone (upper side as shown in Fig. 2, Fig. 2), wherein the guide plate is comprised of a base (76, Figs. 2 and 3) and a plurality of guide cylinders (60s, Figs. 2 and 3, ¶57 discloses a plurality of guide element 60s) capable of use for guiding a fastener (158) through the bone and towards an appropriate location on the base plate (Figs. 2-4 and 7, ¶59); and a stabilizing tab (see illustration of Fig. 4) that extends from a distal end of claim 3, Huebner discloses that the stabilizing tab extends from the second arm at a third angle (as defined, Fig. 4). As to claim 4, Huebner discloses that the first angle is between 30 and 120 degrees relative to the base plate (Figs. 2 and 4), and the second angle is between 30 and 120 degrees relative to the base plate (Figs. 2 and 4). As to claim 5, Huebner discloses that each of the base plate, the first arm and the second arm have an aperture of the at least one aperture (as defined, Fig. 4) capable of use for receipt of another fastener (Figs. 2, 4, and 7, ¶7 57 and 59). As to claim 6, Huebner discloses that at least one of said base plate aperture, said first arm aperture and said second arm apertures is threaded (Figs. 4 and 7, ¶s 56, 59, and 68). As to claim 8, Huebner discloses that the stabilizing tab comprises an opening therein (as defined, i.e. ‘Stabilizing tab aperture’ as labeled on illustration of Fig. 4). As to claim 9, Huebner discloses that the opening is capable of accepting the fastener to secure the bunion correcting medical device to the bone (Figs. 2, 4, and 7, ¶7 57 and 59). As to claim 10, Huebner discloses that at least one of the first arm and the second arm is curved (Figs. 2 and 7, ¶27).
Huebner is silent to each of the stabilizing tab and the first arm comprise a rod-like extension which extends from a distal tip of each of said stabilizing tab and said first arm. As to claim 2, Huebner is silent to at least a portion of the first arm is in a different plane than that of the second arm.
Gonzalez-Hernandez teaches a similar device (Fig. 1A, ¶32discloses more tines 22 that are also on long edge 32) comprising: a base plate (central portion of 20 as shown in Fig. 1A), a first arm (left portion of 20 as shown in Fig. 1A), a second arm (right-central portion of 20 as shown in Fig. 1A),and a stabilizing tab (right portion of 20 claim 2, Gonzalez-Hernandez teaches that at least a portion of the first arm is in a different plane than that of the second arm (due to the curvature of the rod-like extension of ¶30).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify a distal tip of each of said stabilizing tab and said first arm as disclosed by Huebner with to have a rod-like extension extending therefrom as taught by Gonzalez-Hernandez in order to cradle fractured bone and serve to buttress fractured bone against deforming forces and thereby stabilize the fracture (Gonzalez-Hernandez ¶s 29-31). 

    PNG
    media_image3.png
    786
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    852
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775